IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


                DARVELL S. OWENS v. STATE OF TENNESSEE

                  Direct Appeal from the Criminal Court for Shelby County
                           No. P-27712 Joseph B. Dailey, Judge



                  No. W2004-01176-CCA-R3-HC - Filed February 11, 2005




The Petitioner, Darvell S. Owens, appeals the trial court's denial of his petition for habeas corpus
relief. The State has filed a motion requesting that this Court affirm the trial court's denial of
relief pursuant to Rule 20, Rules of the Court of Criminal Appeals. Because Petitioner has failed
to satisfy the procedural requirements of the habeas corpus statutes, we grant the State's motion
and affirm the judgment of the lower court.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of
the Court of Criminal Appeals

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which ALAN E. GLENN AND
J.C. MCLIN , JJ. joined.

Darvell S. Owens, pro se.

Paul G. Summers, Attorney General & Reporter; Michael Markham, Assistant Attorney General,
for the appellee, the State of Tennessee.



                                  MEMORANDUM OPINION


       On February 1, 1993, the Petitioner Darvell Owens entered a guilty plea to one count of
second degree murder, one count of aggravated robbery, two counts of attempt to commit felony




                                                 1
murder,1 and one count of felony murder. The trial court imposed an effective life sentence for
these offenses.

        In September 2003, the Petitioner filed, in the Shelby County Criminal Court, a petition
for habeas corpus relief. As grounds for relief, Petitioner claimed that (1) the trial court violated
his due process rights by confining him to the Tennessee Department of Correction prior to
making a proper conviction, (2) the judgments entered against him are void because the trial
court failed to indicate a finding of guilt upon the judgment, and (3) the sentence imposed against
him is illegal as he was “never put in any range of the said offenses o[f] murder.” In response to
the petition, the State filed a motion to dismiss due to the Petitioner’s failure to attach the
judgment sheets to the petition. On October 29, 2003, the trial court summarily denied habeas
corpus relief. The record indicates that the Petitioner is currently confined at the Northwest
Correctional Center in Tiptonville, Tennessee.

        Petitioner timely filed a notice of appeal document. The State filed a motion requesting
that this Court affirm the lower court’s denial of habeas corpus relief pursuant to Rule 20, Rules
of the Court of Criminal Appeals. In its motion, the State asserts that the trial court did not err in
summarily dismissing the petition. We agree.

        The procedural requirements for habeas corpus relief are mandatory and must be
scrupulously followed. Archer v. State, 851 S.W.2d 157, 165 (Tenn. 1993). Thus, the habeas
corpus court may choose to dismiss a petition for failing to comply with the statutory procedural
requirements. Hickman v. State, No. E2002-01916-SC-R11-PC, 2004 WL 2563267, *2 (Tenn.
Sept.2, 2004) (for publication). This, however, is not the court’s only option. The habeas court
may choose to permit the petitioner the opportunity to comply with the procedural requirements,
or the habeas court may choose to adjudicate the petition on its merits. Id. at *3. Thus, the
habeas court may determine how to dispose with a deficient initial petition. This Court, being
appellate only, does not possess the same discretion. Rather, we are bound by the decision of the
habeas court. The trial court, in the instant case, choose to dismiss the petition. Thus, the only
question currently before this Court is whether the record supports the lower court’s dismissal.


        We conclude that the record supports the lower court’s summary dismissal of the petition
for habeas corpus relief. The Petitioner has failed to attach either the copies of the judgments of
conviction or the indictments to his petition. See Tenn. Code Ann. § 29-21- 107(b)(2). An
application for the issuance of habeas corpus may be summarily dismissed for failure to attach
the judgment forms. State ex rel. Wood v. Johnson, 393 S.W.2d 135, 136 (Tenn. 1965).




         1
         Four years after the entry of the Petitioner’s guilty pleas, our supreme court held that the crime of
attempted felony murder does not exist in Tennessee. State v. Kimbrough, 924 S.W .2d 888 (Tenn. 1996).

                                                           2
       The record supports the trial court’s summary denial of habeas corpus relief.
Accordingly, it is ordered that the State’s motion is granted. The judgment of the trial court is
affirmed in accordance with Rule 20, Rules of the Court of Criminal Appeals.




                                              ___________________________________
                                              JOHN EVERETT WILLIAMS, JUDGE




                                                 3